MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
I. J. Murphy was convicted of grand larceny and appeals from the judgment and from an order denying' him a new trial. Only two questions are presented:
First. It is urged that'the evidence is insufficient to sustain the judgment'. A recital of the testimony would not serve any useful purpose. We have examined the record carefully, and are of the'opinion that the trial court did not err in submitting the cause to the jury. '
Second. Complaint is made that counsel for the state exceeded [1] the limits of legitimate argument in addressing the jury. Whether or not this charge is well founded is not of consequence here, for it is impossible that defendant could have suffered in respect to any-substantial right. ■
In view of the provisions of sections 9415 and 9548, Revised Codes, and the oft-repeated pronouncements by this-court, it 'is *593idle for counsel to hope to secure a reversal upon sueb a threadbare technicality as is presented here.
The judgment and order are affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.